Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 1 of 21 PageID #: 676
                                                                                                                                                ExE




                  HASEO                                                                    March 30, zo IS through
                PMorgan Chase Bank, NA
               PO SOX 182051                                                            A count Number
               Columbus, OH 43218- 2051

                                                                                     CUSTOMER SERVICE INFORMATION
                                                                                     Web site:                          Chase.com
                                                                                     Service Ce ter:                 1-8CKM42-7338
              000 Q1SS ORE 021219 !2 $NNNNNNNNNNN 1000X0000600000                    Deal and Hand of Hearing:       1-800-242-7383
              MJ MINISTRIES SP EADING THE GOSPEL,                                    Para Espanol:                   1-888-622-4273
              INC.                                                                   Inte ational Calls:             1-713-262-1679
              2551 N ROCK ISLAND RD APT 206
              MARGATE FL 330S3-1232




                                                                                                                                           I IWI I
                                                Chase Total Business Checking
           CHECKING SUMMARY
                                                    INSTANCES                       AMOUNT
           Beginning Balance                                                        5522.33
           Deposits and dditions                           18                      90,01 8
           Chocka Pn i                                     IS                     -50,0 ISOS
           ATM & Debit Card ithdrawals                     98                   -18,582.67
           Electronic ithdrawals                            2                   -13,743.75
           Other ithdrawals                                 2                      -2.730.00
           Fees                                            12                       -155.80
           Ending Balanc                                  147                     $0,106.54



          DEPOSITS AND ADDITIONS
           OATH      DESCRIPTION                                                                                              AMOUNT
          04/01      Deposit 1677875173                                                                                     $7,585.40
          0401       Online Transfer Frcra Chk . 7298 Transant nk? 8081798420                                                5,000.00
          04/01      Online Transtei From Chk ...7298 Transaction!*: 8Q8938S762                                              3,000,00
          04 03      Online Transtor Fran C k ...7298 Transaction#: 8097543503                                              10.000.00
          04/04      Deposii 16778751                                                                                             149.12
          0408       Deposit 986108004                                                                                          7,00 .68
          04/08      Online Transfer Fro Chk ...7298 Transaction#: 8112697993                                               10,000.00
          04 8       O line Transfer F om Mma ...8022 T ansaclionil: 8107507617                                                 2,500.00
          04 00      Online Transfer From Oik . .7290 Transaction . 0107533888                                                  1,000 0
          04m        Tithe. Ly Tithe Ly St-l8S4X6eSYSLS CCD1D 1800948598                                                           5 00
          04/15      Deposit 986106007                                                                                      9,302.19
          04/16      Online Transfer F om Chk ...7298 Transaction#: 8137108693                                              4,000.00
          04 16      Online Transfe From Mma ...8022 Transaclionl; 8130521904                                               3,000.CO
          0/         Deposii 986106008                                                                                      7,967,49
          04/26      Online Transfer From Mma ...8022 Transaclion*: 8169352310                                              7,000.00
          04/ 6      Online Transfer From Mma ...8022 Transaction#: 8169346601                                              3,000.00
          04/29      Deposit 18321 6704                                                                                     0,330.60
          04 30      Online Transfer From Mma ...8022 Transaction# 8182201334                                                .000.00
          Total Deposits and Additions                                                                                    $90,814.48




                                                                                                                     Pa<j 1 8




                                                            SB1061562-F1                                                                              17
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 2 of 21 PageID #: 677




               CHASE O                                                                       March 30,2018 firougft Apni 30,2019
                                                                                           Account Mimb r



          CHECKS PAID
                                                                                                            DATE
          CHECK NO. DESCRIPTION                                                                             PAID               AMOUNT
          *40 a                                                                                             04/30             S640.00
          144 * a                                                                                           04/01             1,200.00
          145 a                                                                                             04/0!             1,250.00
          146 A                                                                                             0 /oa             5,000.00
          147 a                                                                                             04/94               AMflft
          18A                                                                                               0 29              6,500.03
          149 a                                                                                             04 30             2,500.00
          169 *a                                                                                            04 30               500,00
          176 *a                                                                                            04 02             6,500.00
          177 a                                                                                             04 08             6,000.00
          178 a                                                                                             04/16             2,610.00
          179 a                                                                                             04/16             lt200.00
          180 a                                                                                             04 16             6.000.00
          181 A                                                                                             04 2              6,500.00
          5676 *a                                                                                           04 11             3,118,05
          Total Checks Paid                                                                                                $60,018,05

          It you sso a description in tha Chects Paid seolion, it means that wa rsc«ved only electronic information rirout the check,
          not the original or an image ot the c eck As a result, we e not able to retu the check to you o sho you an image,
            All ot your recent checks may not be on this statement, e the because they haven't clea ed et or they were listed on
             one ol your previous statements.
          a An image ot this chec a be a ailable tor you to view on Chaso.com.


          ATM & DEBIT CARD WITHDRAWALS
          DATE      DESCRIPTION                                                                                                AMOUNT
          04/01     Card Purchase      03/ 9 Marriott Coral Sprin Coral Springs FL Card 7776                                  $855.49
          04/01     Car Purchase W th Pin 03/30 PuWix Super Mar 62 Coral Springs Ft Card 7776                                       45.55
          04/01     Card Purchase Wit Pin 0</01 PuWix Super Mar 107 Coral Springs FL Card 7778                                      83,38
          04 01     ATM ith rawal        04 01 10585 iles Rd Coral Sp ings FL Car 7776                                             360.00
          04 01     Cat Purchase W th Pin 04/01 Publix Super Mar 5S5 Coral Sprin s FL Card 7776                                     27.52
          04 01     Ca d Purchase With Pin 04 01 Shell Service Station Parkland FI Card 7776                                        65,92
          04/01     Card Purchase Wllh Pin 04/01 7*ESeven Miami FL Card 7778                                                         4.69
          04 02     Card Purc ase        04 01 Uber Trip 800-692-8996 CA Card 7776                                                  47.20
          04 02     Card Purchase       04/01 M a Par ing Pay B Phon Miam FL Ca 7776                                                 5.60
          04 02     Car Purchase With Pin 04/02 Wal-Mart Super Cente Coral Springs FL Card 7776                                    189.43
          04 02     Card Purchase With in 0 02 Shell Servico Slation rkland FL Car 7776                                             50.51
          0 /03     Car Purchase       0 /02 liber Tri 800-592*8996 CA Card 7776                                                    42.12
          0 03 C d Purchase              04/03 Uber 'Trip 800-592-8S96 CA Card 7776                                                 20.00
          04 03 Card Purchase            04/03 Uber 'Tri 800-592-8996 CA Car 7776                                                   21.69
          04/03     Card Purc ase     0 03 Amazon eb Services Aws. Amazon.CO WA Card 7778                                          845,42
          04/03     Card Purchase WHh Pin 0 /03 Wholelds Csp 100 810 Coral Springs FL Ca d 7776                                    412.52
          04 03 Car Purchase With Pin 04/03 Shell Se vice Station Parkland FI Card 776                                              45.80
          0 04 Card Purchase       04/0 Uber • 800-5S2-89S6 CA Ca 7776                                                              49.53
          04 04     C r Purchase With Pin 04 04 Wm Super Wai-Mait S Coral Sprin s FL Card 7778                                      34,40
          04/04     Card Purchase With Pin 04 04 S ell Service Station P rkland FL Ca d 7776                                        11.7
          04 04     Ca Purc ase With Pin 0 /04 Shell Service Station Parkland FL Card 7776                                          64.73
          04/08     Car Purchase Wit Pin 04/06 Publix Super Mar 627 Coral Sprin s FL Car 7776                                       34.01
          0 08      Card Purchase        04 06 Uber ’Trip 800-592-8896 CA Car 7778                                                  $0.88
          04 09     C rd u chase ith Pin 04 09 Pubihc Super Mar 220 Coral Sprmns FL Card 7776                                       26 74
          04 09     Non-Chase ATM Withdraw 04 09 9 Heron Bay Coral Springs FL Card 776                                             403.50




                                                                 SB1061562-F1                                                               18
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 3 of 21 PageID #: 678




                 CHASE ©                                                                 Marcfc 30,2019 fifoui Aon) 30,2019
                                                                                      Account Number



            TM & DEBIT CARD WITHDRAWALS to**
          OAtE     OESCRIPtlON                                                                                            AMOUNT
          04/10    Card Purchase        04 09 Thepassportoff1ce.Com 415-233 8033 PL Card 7776                              348.00
          04/10    Card Purchase 0 09 Ubor Trip 800-592-8896 CA Card 7776                                                   55.22
          04 10    Card Purchase 04/10 Uber 'Trip 800-592-8996 CA Card 7778                                                    12.00
          04/10    Card Purchase 04 10 Ubsr 'Tri 800-592-8996 CA Card 77 6                                                     66.58
          04 10    Card Purchase 0 /10 Ubsr 'Trip 800-582-8996 CA Card 7 76                                                    81.29
          0-4/10   Cord Puroh oo With Pin 04 10 S ell Scrviee Station Parkla d FL Car 7770
          04 10    Card Purchase With Pin 04 10 Wal-Ma t #2963 Coral Serirws FI Card 7776                                      56.02
          04 10    Car Purchase With Pin 04/10 Shell Service Station arklan PL Car 77 6                                        63.56
          04 11    Car Purchase 04/09 merican AirOOl23 7263 Fort Wo th TX Car 7776                                        259.75
          04/11    Ca Purchase 04 09 American AiiOG106468220 Fort Worth IX Card 78                                         3 .67
          04/11    Non-Chase ATM With raw 04 t 1 2290 Coral Sorimis D Coral Sorinqs FL Car 7776                                22,50
          0 11     Card Purchase With Pin 0 /11 Cypress Gas Sta Coral Spr ngs PL Card 7778                                     18.62
          04 11    Car Purchase Wit Pin 04/11 Wm Superc W l- art S Coral Sp ings FL Car 7776                                   20.29
          0 11     Card Purchase With Pin 0 /11 Koity Shoos & Apparel Lauderhill FL C rd 7776                                 729,21
          04/11    Recurnnq Card rchase 04/11 Comcast Cable Cotnmunic 800-Comcast Ft Card 7776                            362.64
          04 12    NorvChase ATM Withdraw 04 11 5966 Coral ige DR Coral Springs FL Card 7776                                   82.99
          0 /12    Card Purchase 04/12 U or rip 800-592-8996 CA Card 76                                                        57.2
          0 /12    Card Purchaeo 04/12 Ubor Trip 800-592-8096 CA Car 7776                                                       1.52
          04/12    Card Purchase 0 12 Ubar rip 800-59 -8996 CA Card 7776                                                        1.77
          04/12    ATM Wilhd awal 04/12 8264 Wiles FM Coral Springs FL Card 7776                                              200.00
          0 /15    Card Purchase 04 11 Flp Dunkin Donuts Pompano Beach PL Card 7776                                            13. 4
          04 15    Card Purchase 04/12 Ubor Trip 800-592-8996 CA Card 7776                                                     20.52
          04 15    Car Purchase With Pin 0 13 Mall Station Miam FL Car 7776                                                    48.33
          04 15     on-Chase ATM With raw 04/13 Estacton Bell Mar Carrel Samana Car 7776                                        7.83
                   Do Peso
                   200.00 X 0,01982278 (Exchfl Rte)
          04 15    Foreign Exch Rt ADJ Fee 04 13 Estacicn Bella Mar Ca rel Samana Cart 7778                                     0.23
          04 1S    NotvCheao ATM Withdraw 04 13 Estac n Bella Mar Carrel Sam na Card 7776                                     202.07
                   Do Peso
                   10000.00 X 0.01882050 (Exchg Rte)
          04 15    Fo eign Exch Rt ADJ Foo 04/13 Estacicn Bella Mar Carrot Samana Card 7776                                    6.0S
          04 15    Ca d Purc ase 04/13 Eslacien Da Servied Santo Domtnoa Car 7776                                              62.67
          04 15     on-Chase ATM Withdraw 04/13 Banco Fteservas R.D 01 Stdom DR Car 776                                        61.63
                   Do Poso
                   3000.00 X 0.01982005 (Exchg Rle)
          04/15    Foreign E ch Rt ADJ Fee04/13 Banco oservas R.D01 Stdom DRC rd7776                                            1.85
          04 15    Non-Chase AT ithdraw 04 15 Banco Roserv s R.D01 Stdom DR Card 7778                                         140.97
                   Do Peso
                   7000.00 X 0.01982143 (Exchg Rte)
          0 /16    Fo eign Exoh Rt ADJ Foo 0 18 Banco R oorvos R.D 01 Std m DR Card 7776                                         .23
          04/15    Card Purchase With Pin 04 15 7-E1even Coral Springs FL Card 77 6                                            12.2
          04/16    Card Purchase 0 16 Uber rip 800-592-8996 CA Card 7776                                                       62.99
          04 18    Car Purchase ith Pin 0 /16 Cumberland Farm Margate L Card 7776                                              16.08
          04/16    Ca d Purchaeo ith Pin 04 16 Shell Service Station Parkland F Ca d 7776                                      65,78
          04/16    Card Purchase WHh Pin 04 16 Wal-Mart Super Cents Coral Sennas FL Card 7776                              15.77
          04/17    Card Purchase 04/16 Donsto n UniiveraJv Deerfield Sea FL Card 7776                                     226.00
          04/17    Card Purc ase 04/16 Mercedes-Ben Coconu Coconut Creek F Car 77/6                                     3,676.53
          0 17     Card P rchase With Pin 0 17 Yamato U Gas Boca aton F Card 7776                                          57.43
          04/19    Card Purchase 04/18 Chevron 0202S84 Coral Sprinqs FLCa d 7776                                            0.04
          04/19    Car Purchase Wil Pin 0 /19 Ch vron Suis he # 5 Coral Springs FL Card 7 76                                   49,75
          04 22    Car Purc ase With Pin 0 /19 Sheti Service Statio Coconut Creek FL Card 7 76                                35.10
          0 22     Ca d Purchaeo 0 /20 Ubor Trip 800-692-8996 C Card 7776                                                     10.49
          04/22    Card Purchase 04 20 Ubar rip 800-592-8996 CA Card 7776                                                     20.00




                                                             SB1061562-F1                                                              19
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 4 of 21 PageID #: 679




               CHASE O                                                                   Marcn 30, 3319 Siroug Apnl 30,2019
                                                                                      Account Mimbec



          ATM & DEBIT CARD WITHDRAWALS                               (contirueaj

          0*16 DESCRIPTION AMOUNT
          04/22 Card Purchase ith Pi 04 21 Shell Service Station Parkland Ft Card 777S39.17
          0 /22 Card Purchase With in 0 21 Summer Day Garden Miami Ft Card 777$         2L 0
          Q«22     Car Purchase With Pin 04 21 Summer Dav Gar en M ami PL Card 7778                                           251.45
          04/22    Card Purchase 04/21 liter 'Trip 800-562-8896 CA Card 7776                                                   ft.72
          0 /22    Card Purchase 04/21 Coopers Haw coconui Coconut CreeK FI Card 7776                                         175.84
          04/252   Cord urohooo With Pin 0* 21 Cyprooo Coo Sin Coral S ringo Ft Cord 777S                                       3,ea
          0 23     Car Purchase 04 19 U-Haul ovinq & Sioraq Coconut Cre FI Card 7776                                          111.64
          04/ 3    Ca Purc ase it in 04/23 T e Homo Depot #0284 Co al Springs FI Car 7 76                                       5.32
          04/23    Car Purchase With Pin 04 23 T e Home De ot #0284 Corat Springs FI Card 7776                                734.97
          0 /23    Card Purc ase With Pi 0 /23 Publlx Super Mar SS5 Coral Springs Ft Card 7776                                 $2.28
          04 3     Car Purchase Wit Pin 0 23 Pubtix Super ar 5S5 Coral Sprinqs FI Card 7776                                    16.03
          04 24    Card Purchase 04/23 City of Coral Gables Coral Gables FL Car 7776                                            7.00
          0 24     Car Purchase it Pin 04/24 Chevron/Smsh o # 5 Coral Spr ngs Ft Card 7776                                     37.03
          04 24    Card Purchase With Pin 04/24 U-Haul Mov ng & 5 31 Coconut Crook FL Card 7776                                92.47
          04 24    Car Purchase With Pin 0 24 S ell Service Station Parkland FL Card 7776                                      60.14
          04 24    Car Purchase Wit Pin 04/24 S ell Service Stat on arkland FL Car 7776                                        62.52
          0 24     Car Purchase Wit Pin 0 /24 Wal- art #2963 Coral rings FL Card 776                                           61.22
          0 /25    Card Purchase 04 21 U-Haul Movinq & Sorag Coconut Cro FL Car 7776                                          174.03
           4125    Ca Purchase 04/2 liter ' Trip 800-592-8996 C Car 7778                                                       17.02
          04 25    Card Purchase With Pin 04/25 PuHix Sup® Mar 8145 Oriando FL Car 7776                                        45.45
          04/29    AT Wit drawal 04/27 6260 Sample fid Coral Sprtnqs FL Car 7776                                              100.00
          04 29    Card Purchase With Pin 04 27 al-Mart Super Cento Coral Springs FL Card 7776                                 12.78
          04/29    Car urchase ith Pin 04/28 Publix Supe Mar 220 Coral Sp inqs FL Card 7776                                    19.23
          04 29    Car Purchase With Pin 04/28 Cypress Gas Sta Coral Springs FL Car 7776                                     5.11
          04 29    Card Purchase With Fin 04 29 Wiles Marathon Coral Springs FL Card 7 76                                   IS. 12
          0 /29    Car Purchase ith Pin 0 29 Shell S<3rvico Station Parklan FL Card 7776                                    59.28
          04/30
             Car Purchase 04 29 Campaiqner By rotus 888-845-4544 CA Car 7776                                             5,240.00
          04 30
             Car urc ase it Pin 04/30 Chevron/Suns he # 5 Coral Sprinqs F Card 7776                                         10.00
          Total ATM & Debit Card WUhdrawala $18,582.87


           ATM & DEBIT CARD SUM ARY
          Aaron B Jordan Card 7776
                                Total ATM Withdrawals $ Debits $1,581.54
                                Total Card Purchases $17,001.13
                                 Total Card Deposits & Cre its 30.00
          ATM a Debt C rd Totals
                                 Total ATM Withdrawal ! & Dobita $1,681.54
                                 Tola) Card Purchases $17,001,13
                                 Total Car Deposits & Credis $0.00

          ELECTRONIC WITHDRAWALS
          DATE OESCRIPTION                                                                                                AMOUNT
          04/01    Mbls.Com uto Pay 5000437434 CCD I : 1850860002                                                      S4J43.75
          04/04    0404 Domestic Wire Transfer Vi ' Wells Fargo NA/121000248 A/C: Ytel Inc Ref-                          9,000.00
                   Operators/nma/1241 Imau. 0 04B1Qij502C008307 Tr 47 200009 Es
          Total EJoctronio ithdrawals                                                                                 $13*743.7$




                                                             SB1061562-F1                                                              20
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 5 of 21 PageID #: 680




                   HASE O                                                                       March 30, 2019 rough Aonl 30, 2019
                                                                                             Account Number



          OTHER WITHDRAWALS
           DATE                     DESCRIPTION                                                    AMOUNT
          04/08 04 06 Wit drawalS2.640.00
          04 09 02/t 1/2019 Dobil For $90,00, An Item For $5.4 Wes Processed As S95.44, On 02/(1 2019, 90.00
                   Our Referenco Number Es<fs190220-1708, Check Number 42972197434436, Dcposi Location
                     umber 1621918455.
          Total               Other                 Withdrawn!:!                                    82,730.00


           FEES
           DATE    DESCRIPTION                                                                                                       MOUNT
          04/02 Retu ed Item Fee For An Unpaid Check # 175 IN The Amount,of $9,000,00                                                $34.00
          04 02 Relumed Item Fes or An Unpaid Check #174 IN The Amount of S2.500.00                                                   34.00
          04/04    Domoslic Wire Fee                                                                                                  35.00
          04 08 Non-Chase ATM Fee-lnq                                                                                                  2.50
          04 09 Non Chase AT Fee-With                                                                                                  2.50
          04/11 Non-Chase ATM Fee-With                                                                                                 2.50
          04 12    Non-Chnae ATM Foo-With                                                                                              2.50
          04 15    Non-Chase AT Fee-With                                                                                               5.00
          04 15      on-Chase ATM Fee-With                                                                                             5.00
          04 15     on-Chase ATM Fee-With                                                                                              5.00
          0 /15    Non-Chnoo ATM Foo-With                                                                                              S.Q0
          04 30 Monthly Service Fee                                                      22.80
          Total                                Fees                                $155.80

          You were charged a monthly service lee of $12,00 this perio You can avoid t is fee in th future by maintaining a
          minimum daify balance of $1,500.00. Your minimum daily balance w s $176.82.

          Chaoo Total Bueinoeo Choc ing allows up to 100 dobito, credit©, an dopccHc item© por otatomont eriod- Your
          transaction totalforthis statement period was 127 an excessive transaction fees were applied, If Inis level of activity is
          typical, please contact us so that we can exp re other product opti ns for you- business.


           DAILY ENDING BALANCE
          DATE                       AMOUNT             DATE                       AMOUNT              DATE                          AMOUNT
          04/01                    $7,471.45            04 11                     1,119.26            04/23                      8,961.24
          04/02                       610.71           04/12                        773.24            0 /24                          1,640.81

          0 /03                     9,223 18            0 /15                     9,473 31            04 25                      1,404.28

          0 /0d                       176 82            04/16                     6,512.71            04 6                      11,404.26

          0 /08                     6,019.13           04/17                      2,552.65            0    9                    11,019.34

          0 09                      6,396.39            04/19                     2,502.36            0 /30                      6,106.54

          04 10                     5,687. 9            0 /22                     9,891.46

          SERVICE CHARGE SUMMARY
          TRANSACTIONS FOR SERVICE FEE CALCULATION                                                             NUMBER OF TRANS CTIONS
          Checks Paid / Debits                                                                                                       112
          Deposits Credits                                                                                                             6
          Deposited Item                                                                                                               9
          Transaction Total                                                                                                          127
          SERVICE FEE CALCU TION                                                                                              AMOUNT
          Service Fee                                                                                                          $12.00




                                                                 SB1G61562-F1
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 6 of 21 PageID #: 681




               CHASED                                                                                  March 30, 3319 fttougft April 30,2019
                                                                                                     Account Mjmbe



          SERVICE CHARGE SUMM RY                                     (continued)

          SERVICE FEE CALCULATION                                                                                                         AMOUNT
          Service Fee Cred t                                                                                                                50.00
          Not Sorvico Foe                                                                                                                  Sis.oo
          Excassive Transaction Fees (Above I00)                                                                                           $10.80
          Total Service Fees                                                                                                               $22.80

          CASH PROCESSING                                                                                                                 AMOUNT
          Cash Deposits Immediate Verification                                                                                              $0.00
          Cash Deposits Post V rt calion/Nighi Drop                                                                                       $299,00
          Cash Do posit© Total                                                                                                            $299.00
          Cash Deposits llowed                                                                                                          S5.00Q.00
          Excess Cash Deposits                                                                                                              $0.00




          IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Cali us a! i-866-564-2262 or *rit& us at tho
          adrfress on iha {rent of this atat tnen! {non-persona! accounts contact Customer Service) mmodiaioiy if you Wnk your st tement or receipt is
          incorrect or if you need more informaSon about a transfer liste on the statement or receipt,
          for pereonai accounts only: Wo must hoar from you no Utor Sian SO days after *o s il you the FIRST statement o which the problem or err r
          appeared. Be repared to $ive us t e following information;
                   * Your name and account umber
                   * The dollar amount of the sus ected error
                   « A ttsorifdort of ths error or iramkit you are unsure of, why you b ieve it i« *n e ro , or why n*w more information
          We will invesSgate our complaint and will correct any error promptly, if © take more than 10 business d ys (or 20 business days for new
          accou ts to do this, we wffletwit our account for ha amount you think is in er or so th t you wHI have s© of the money uring the Sme * takas
          us to com lete ou investigation.
          tN CASE OF ERRORS O QUESTIONS ABOUT NON LECTRONIC TRANSAC IO S: Contact the b nk immediatef d your statement is
          incorrect or it you nee more intormaSon about any non-electronic tr nsactions (chec s or dep ts) on tola statement, tf any such error a pea s,
          you must notify the bar in writing no biter than SO days after tho atatemont was made avoitabfa to you. For more comptetodoUMts, aoo the
          Account Rules and Regulations or othe aonticabte acc nt amreement that gove s your account Deposit products a ti services are offere b
          JPMorgao Chaao Sank, N A. M mber FQC

                                                                                                   tsl JPMorgwi Chase Bsnk, N.A. Mtmbw FDIC
                                                                                                      sa




                                                                                                                                   PimSett




                                                                       SB1061562-F1                                                                        22
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 7 of 21 PageID #: 682
                                                                                                                                        ExE




                  CHASE O                                                                        une 01,2019 through June 28,2019
               JPMorgan Chae® Bank, N A                                                   Account Number:                           0
               FOBOX 182051
               Columbus, OH 3218* 2051
                                                                                       CUSTOMER SERVICE INFORMATION
                                                                                       Web site;                          Cltese.com
                                                                                       Service Center:                1-800-242-7338
              00045443 ORE 021 219 1801® NNNNNNNNNNN 1 000000030 60 0000               Deal and Ha d o( Hearing;      1-800-242-7383
              MJ MINISTRIES SPREADING THE GOSPEL,                                      Para Espanol:                  1-888-822- 2 3
              INC.                                                                     Inte ational Calls:            1-713-262-167S
              2601 N ROCK ISLAND RD APT 106
              MARGATE PL 33063-1225




                                                                                                                                              0 45 4103 10 0 23



                                                    Chase Total Business Checking
           CHECKING SUMMARY
                                                        INSTANCES                     AMOUNT
           Beginning Balance                                                        $2,317.71
           Deposits and Additions                              18               101,519,33
           Chocks Paid                                         12               -38,105-00
           ATM 8 Debit Card Withdrawals                        65                   -19,089,12
           Electronic ithdra als                                5                   -39,74375
           Other ithdrawals                                     7                    -6,638.63
           Fees                                                12                      •158.00
           Ending Balance                                     119                     $102.54



           DEPOSITS AND ADDITIONS
           DATE       DESCRIPTION                                                                                               AMOUNT
           06/03      De osit 985806202                                                                                       $5*509,99
           06 53      Deposit Error Correction Increase                                                                          289.0
           06/03      Oniine Tra sfer Frcm Oik ..,8022 T ansaction#: 8295941987                                               21,000.00
           06/03      Online Transfer From Chk ...80 2 Transaction# 8293537589                                                 5,000.00
           06 10      Deposit 965806203                                                                                        4,836.65
           06/10      Online* Transfer Frcm Chk .. .8022 Transa tanfT 8318722960                                              15,000.00
           06/10      Online Transfer From Oik ...8022 Transaction#: 8316488716                                                1.500.00
           06/11      Online Transf r From Chk ...8022 Transaction#: 8322301943                                                2,000.00
           06/12      05/06 2019 Credit For $42.00, An Ite For $43.00 Was Processed s SI .00, On                                  42.CO
                      05436 2019. Our Reference Number Esds190511-94, Check Number 25777047 05,
                      Deposit Location Nu ber 1621918456.
           06 17      Deposit 086806204                                                                                        8,088.18
           06/17      Online Transfer Frcm Chk ...7298 Transaction#: 8341702523                                                8,000.00
           06 17      Oniine Transfer Frcm Oik ...8022 Transaction#: 83 1701266                                                5,000.00
           06/19      Online Transfer Frcm M a..,3173 Transaclion#: 8348086898                                                 2,500.00
           06 20      Online Transfer Frcm Mrria ...3173 Tra saction#: 8351266614                                              5,300,00
           06 24      Deposii 985806205                                                                                        5,856.49
           06/25      Online Transfer F om Mma ...3173 Transaction#: 8X56503383                                                5,000.00
           06/26     Ortine Transfer Frcm M a ...3173 Transaction#: 8369820386                                                 2,600.00
           06 27     Onli e T ansfer From Mma , ,,3173 Trans ction#; 8373275016                                                6.000.CO
           Total Deposits and Additions                                                                                    S101.519.33




                                                                                                                       Pa3* 1 5




                                                                 SB1061562-F1                                                                                     29
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 8 of 21 PageID #: 683




               CHASE O                                                                       June 01,2019 tftfougft June 28,2019
                                                                                          Acco nt Number



          CHECKS P ID
                                                                                                           DATE
          CHECK NO. DESCRIPTION                                                                            P ID                AMOUNT
          184 a                                                                                            06/03             SI .200.00
          185 A                                                                                            06/03              3,400,00
          186 A                                                                                            06/03              2,500.00
          187 A                                                                                            06 04              6,000.00
          iftft a                                                                                          (W11               ti.nonnn
          189 A                                                                                             06/17             6,250,00
          190 A                                                                                             06/17             1,200.00
          202 *A                                                                                            06/17             2,500,00
          203 A                                                                                             06 18               625.00
          204 A                                                                                             06 18             6,000,00
          205 A                                                                                             06 25             2,375.00
          206 A                                                                                             06/25                55.00
          Total Chocks aid                                                                                                 $38,105.00

          If you soo a dcssriplkm in (ho Chocks Paid aoolion, it means (hat wo received only electronic informnUon (about the check,
          not the original or an imago of the check. As a result, we're not able to retu the check to you or s ow you an imago.
          * All ol your recent chocks m y not bo on this statement, ellher because they havan cleared yet or t e wore listed on
           one ot your previous elatemonlc,
          A An Image ol this check ma be available for you to view on Chase.com.


            TM & DEBIT CARD WITHDRAWALS
           DATE     DESCRIPTION                                                                                                AMOUNT
          06/03     Card Purchase With Pi 06/03 The Homo Depot 0284 Corai Springs FL Card 7037                                 $248,35
          06/04     Card Purchase 06 0 Bl.lnk Smartllnks 855-464- 366 W Card 7037                                                  149.50
          06/04     Ncn-Chaso ATM ithdraw 06 04 1 Seminole Way Fort Laudortia FL Card 7037                                          44.95
          06/05     Card urchase 06/04 Sq •Eric Carral HoBy ood FL Card 7037                                                        29.00
          06/05     Car Purchase 06/04 Tha Bel Davie FL Car 7037                                                                    16.42
          00/08     Card Purchase With Pin 06 06 Hanratty Enierp Delray Beac FL Card 7037                                           50.21
          06 06     Card Purchase With Pin 06/06 WaLMart 42963 Coral S rings FL Car 7037                                           144.51
          06 07     Card Pur ase 06/05 Valet Fort Lauder a FL Card 7037                                                             20.00
          06/07     Card Purchase 06 06 Starbucks Store 21822 Dolray Beach F Car 7037                                               29.68
          06/07     Card Purc ase With Pin 06/07 S ell Service Station P kland FL Card 703                                           5.24
          06/07     Card Purchase Wiih Pin 06 07 Shell Ssrvic© Station rkland F Car 7037                                            73.97
          06 10     Car drchaso 06/07 Uber 'Trip 800-592-8996 CA Card 7037                                                          49.40
          06/10     Car Purchase With Pin 06/08 Publix Super Mar 627 Coral Springs FL Card 7037                                      9.09
          oa to     Card Purchase With Pin 06/09 Publix Super Mar 627 Coral Springs FL Card 7037                                    25.22
          06/10     Car Purchase With Pin 06/09 Chevron/Sunshine M 5 Com Springs FL C rd 7037                                       20.00
          06 10     Card Purchase With Pin 06/09 Wm Superc al-Mart S Coral Springs F Car 7037                                       47.23
          06 10     Car Purchase With Pin 06 10 S ell Service Station Parkland F . Card 7037                                        54.97
          06 10     Card Purchase With Pin 06/10 Wal-Mart #2963 Coral rings FL Card 7037                                           135.20
          06/11     Card Purchase 06 09 Olive Gar en 0021078 Coral Springs FL Card 7037                                             67,77
          06 11     Ca d Purchase 06 09 Olive Gar en 0021078 Coral Springs F Card 7037                                              19.00
          06/11     Card Purchase 06 10 Ale-xs Bicycle Pro Sh Coral Springs FL Car 7037                                             73.00
          00/11     Card Purc ase 06 10 ebpay-Courtortickel 305*3751967 FL Card 7037                                                45.00
          08/11     Card Purchase 06/10 De ivery Dudes Stripe.Com FL Card 7037                                                      28.84
          06/11     C r Purchase ith Pin 06/11 Che on/Suishh Coral Springs FL Card 7037                                              5.06
          06 t1     Ca Purchase With Pin 06 11 Wal-Mart 82963 Coral Springs FL Card 7037                                           258.25
          08/11     Card Purchase With Pin 08/11 Sheti Service Station Parkland FL Card 7037                                        20.03
          06 12     Card Purchase With Pin 06/12 Wiles Marathon Corai Springs FL Card 7037                                           2-12
          06 12     Card Purchase With Pin 0 12 Publbr Super MarSSS Coral Springs FL Card 703                                       20.32




                                                                SB1061562-F1                                                                30
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 9 of 21 PageID #: 684




              CHASEO                                                                   June ci. 2019 tftrougi June 28,2019
                                                                                    Account M mbe                             0


          ATM & DEBIT CARD WITHDRAWALS                             (oonUnjedj

          DATE                   DESCRIPTION                                                AMOUNT
          06/12 Card Purchase With Pin 06/12 Shell Service Station Parkland Ft Card 703728.65
          0&M3 Cord Purchase  06 13 Menaesoh Jm 800-352-3 07 TX Ca 7037                   60.00
          06 13 Car Purchase  06 13 anasseh Jm 800-352-3407 TX Card 7037                  20.00
          06/14 Card Pur hase 06 13 Spdpv* merican Credit 866-544-3 30 SC Card 7037      564.54
          06/17 Car Purch se  (36/14 Marriott Coral Sprin Coral Springs L Card 7037      270.50
          oe/17   Cord Purchase With Pin 0S/1S Shell Service Static Coconut Crock FL Cord 70S?                                 4.01
          06 17   Card Purchase With in 06 17 Publi Super Mar 5S5 Coral Sprinqs FL Ca 7037                                   167.1!
          08 1    Car urchase With Pin 06 1 ublix Super ar 627 Coral Springs FL Card 7037                                      8.60
          06/17   Non-Chase TM Withdraw 06/17 Parkland Isles Coral Sprtiqs FL Card 7037                                      143.00
          06 18   Card Purchase With Pin 06/18 Shd! Scrvico Station Parkland FL Card 7037                                     72.91
          06 19   Card Purchase      06 19 Uber 'Trip 800-592-8896 CA Card 7037                                               48.00
          06/19   Non-Chase AT With raw 06/t 9 5966 Coral Ri ge DR Coral Springs FL Car 7037                                 202.99
          06/19   Car Purchase Wilh Pin 06/19 Sheil Se vice Station Parklan F Car 7037                                         3.20
          06 19   Card Purchase With in 06/19 Wal-Mart Super Co te Coral Springs FL Card 7037                                 77,OS
          06/19   Car Purchase ilh Pin 06 19 Shell Service Slation Parklan FL Card 7037                                       45.01
          06/20   Car Purchase        06 19 The Tic et Clinic 305-858-9390 FL Card 7037                                       84.®
          06/20   Car Purchase it Pin 06/20 S ed Servlca Station Parkland FI Car 7037                                         34,50
          06/20   ATM With rawal       06 20 10585 iloe Rd Coral Springe FL Card 7037                                        500.00
          06 21   Car Purchase        06/20 St rbucks Store 08257 Boca Raton FL Card 7037                                     38.77
          06 21   Card Purc ase       06 20 Campaigner By P otus 888-845-4544 CA Car 7037                               5,240.00
          06 21   AT Withdrawal        06/20 10585 Wiles Rd Coral Springs FL Card 703                                         60.00
          06/24   C r Pu chase        06 21 Shell Oil 5754352440 Coral Springs F Card 7037                                    20.12
          06 4    Car Purchase With Pin 06 23 Publi Super Mar 627 Co al Sprinqs FL C r 037                                    10.15
          06/24   Car Purchase ith Pin 06 24 Wal- art Super Cents Corat Springs FL Card 7037                                   1.57
          06/24   Card Purchase Wit Pin 06 24 Wm Superc Wal- art S Coral Springs FI Car 03                                    19.99
          06/25   Card Purchase ith Pin 06/25 Wm Suporc Wal-Mart S Coral Springs FL Card 7037                                146.57
          06/26   Car Purchase With Pin 06 26 S ell Se vlca Slation Parklan FL Car 7037                                       12.81
          06 26   Car Purchase ilh Pin 06/26 S ell Service Station Parkla FL Car 7037                                         53.97
          06/26   Recu ring Card Purc ase 05/2S Upwork -2447522S4Rel 168-08534100 CA Cat 03                             3,899.00
          06/27   Car Purchase         06 26 Bu ger King #81 Coral Springs L Card 7037                                     25,50
          06 27   Card Purch se Cash 06/27 C s P arm 04808-113 Coral Springs F Card 7037                                      41.71
                  Purchase Si . 1 Cash Back 540.00
          06/27   Card Purchaco W/Cash 06/27 Cva Pharm 0 808 -113 Coral Springe Ft Card 7037                                  41.92
                  Purchase SI,92 Cash Back $40.00
          06/27   Car Purchase With Pin 06 27 The Homo Depot #6356 Coconut Cree FL Ca 7037                                 74.97
          06 27   Cor Purchase With Pin 06 27 Wal-Mart Super Cent© Cor l Springs FL C rd 7037                              95,01
          06 28   Car Purchase       06 27 Cam aigne Bv Protus 888-845-4544 C Card 7037                                 5.240.®
          06 28   Card Purc ase      06/27 Petoo 1587 635158 Deerfield B a FL Card 7037                                      153.40
          06/28   Car Purchase With Pin 06/28 P blix Supe ar 627 Coral Springs FL Ca d 7037                                   15.40
          Total ATM & Debt Card With rawals                                                                           $19,089.12


           ATM & DEBIT CARD SUM ARY
          Aaron B Jordan Card 7037
                                Total ATM ithdrawals & Debits S950.94
                                Total Card Purchases 818,138.18
                                 Total Car                  De osits & Crcdita $0.00
          ATM & DobJ Card Totals
                                Total ATM Withdra als & Debits S950.94
                                Total Car Purchases 518,138.18




                                                            SB1061562-F1                                                              31
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 10 of 21 PageID #: 685




                  CHASEO                                                                  juna 01,2$19 th
                                                                                        ccount


                                  Total Caret Oopoeits & Crodito                                                   SO 00

          IELECTRONIC WITHDRAWALS
           DATE    DESCRIPTI N                                                                                    AVOUNT
           06/03   06/03 Cnlir 6 Dorrcslic Wire Transfor Vh* ComnricHScc Vly/l?1137522 A C Ytel Inc FoolhilS   $15,000 0G
                   Rnnr.h A 9?fi!0 US Ril- cnlact OpR/Bnf/C/'.nlRcl Ops 0603RtC jr flA147 Tm
                   7080100164ES
           06/03   MfclS.Com Au:o Pay 0004 7434 CCD ID: 18&0860002                                               4./-W./3
           0S/ 0   0C/1O Cniino Oor coli Wiro Trtxnclor Via* Comcrieo Coe Vly 1011375D2 C Vtol Ino Foo(h:l'     16,000.00
                   R-nch CA i>26!0 US Rel: Contact Ops mad' 06108100=010)19018 Tm: S666200161Es
           06/19   06/19 Online Dome tic Wire Transfer Via' Comenca See Vly 121137522 C Ytel Inc Foolhiil        2,500.00
                    anch CA 52610 US Ref' Conta t Ops marj 061961Qoc07C015292 Tm* S4S7G00170Es
           C6/25   0&25 Onl ne D mestic Wiro Transfer Via: Comorica See ly/121 *37522 C Ylel Inc Foothi*!        2.500 00
                   Rnncn CA 'Jib:0 US Rel: Coniacl Ops mad: 0f>25E1Qr!c02C0Ca47 J Fm: 5844S00176E5
           Total Gectronls Wllhct nwala $C9,7A0.75


           OTHER WITHDRAWALS
           DATE    osscmpiiON                                                                                     AMOUNT
           06/10 05/06 2019 DeM For $610,00, An Item or S10.43 Was Processed As $620,43, On                      $610.00
                   05/06/2019 Our Reference Number Esds i 9051!-133, Deposit Location Number 1621918 58.
           06/13   Deposiled am etu ed NSF 1St            099D06289                        & of                     10. 3
                   itemsOOOOICk#:0000000506                              Dep Amt(KK>C483S65    Dep
                   Daio06101 DCk AmtOOOOOOt 048                                                    Svc
                   Foe001200
           06/20 06/20 With rawal                                                                                  200.00
           06 26 Depoailed Item Retu ed NSF ISt              099C01642                         # of                 45,45
                 ltems00001Ck#:0000001206                                Dep {0000*585349      Dep
                   Date062419Ck Am!0000004545                                                      Svc
                 Fee001200
           06 27 06 04/2019 Debit For $179.70, A Previous Adjustment Was Posted To Your Account IN Error           179.70
                   On 08/03/2019. Our Refe ence Number Esite 190827-1082.
           06/ 7 Deposited it m etu ed NSF 1S1               Q99G01023                         #of                 148.00
                 Item sOOO01 Ck#:0000001004                              Dep Am10000585649     Dep
                   Daio062419Ck AmtOOOO014800                                                      Svc
                 Fee001200
           06/28 06 5 2019 Debit For S5,4«,00, An Item For $5,500.00 as Processed As $55.00, On                  5,445.00
                   06/25/5019. Our Reference Number Esdsl 90628-635, Check Number 206.
           Total Other Withdra als                                                                              86,638.63

           FEES
           DATE    DESCRIPTION                                                                                    A OUNT
           06/03   Online Domestic Wir ee                                                                          $25.00
           00/04   NojvChaao ATM Fco-With                                                                            2.50
           06/10 Online Domestic ire F e                                                                            25.00
           06 13 Deposi! item Retu ed Fee: 01 NSF !SI          099006289                         #of                12.00
                   lteinsOOOO1Ck# OOOOO0O5O8                             De AmtOOOC483865      Dep
                   DaleO61O19Ck mlOO00OOl2O0                                                      Svo
                   Fee001200
           06/17   Non-Chase ATM Foo- itH                                                                            2.60
           06 19 Online Domestic W re Fee                                                                           25.00
           06 19 Non-Chasa ATM Fee-With                                                                              2.50
           06/25 Online Do estic Wire Fee                                                                           25.00
           06 26   Deposit Item Retu ed Fee: 01 SF ISt         090001642                         if of              12,00
                   lte sO0OQlCk#;O00Q001 06                              Dep AmtOOOC5853 9     Dep
                   Dale062419Ck AmWOOOOO 1200                                                      Svo
                   Fee001200




                                                               SB1061562-F1                                                 32
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 11 of 21 PageID #: 686




                  CHASE 0                                                                      June QJ. 2019 throug June 28,2019
                                                                                            Account Wjmber:



            FEES       (continued)

           DATE DESCRIPTION                                                                                                     AMOUNT
           06/27 De os t Item Retu ed Fee: 01 NSF 1SI           099001023                             4 ol                        12.00
                   lte sO0OO1Ck#:OO0OOG1OO4                             Dep Ami0000585649           Oep
                   Dale062419C AmlOOOOOOIZOO                                                            Svc
                  Foo001200
           06/27 Non-Chase ATM Fee-lr,q                                                                                              2,53
           06/28 Monthly Service Fee                                                                                                12.00
           Total ees                                                                                                            $158,00

          You were charged a monthly service lee ol 3)2.00 this period. You cat avoid this fee in the future by maintaining a
          minimum daily balance ol $1,500.00, Your mh mum daily balance was $430.64,


           DAILY ENDING BALANCE
           DATE                      AMOUNT            DATE                       AMOUNT              DATE                         A OUNT
          06 03                   se,sse,62            06/12                     1,2 3,14            06/21                         1,169,79
          06 04                       799 67           06/13                     1,152.66            06 24                         6,904.45
          06/05                       754.25           06/14                       588,12            06/25                         6,802.88
          06 06                       559.53           06 17                     9,129.68            06 26                         5,579.65
          06/07                       430.64           06/18                     2,431.77            06/27                      10,968.34
          06/10                      5,791.18          06/19                     2,028,01            06 28                          102.54
          06 11                      1,254.23          06/20                     6,508.56

           SERVICE CHARGE SUMMARY
           TRANSACTIONS FOR SERVICE FES C LCULATION                                                          NUMBER OF TRANSACTIONS
           Checks Paid / Debits                                                                                                     83
           Deposits / Credits                                                                                                        4
           De osited Items                                                                                                           !_
           Transaction Total                                                                                                        88

           SERVICE EE CALCUL TION AMOUNT
           Service     F©«     §12.00
           Service                               Fee                  Credit                             $0,00
           Net      ervice          ee    $12.00
           Excessive Tr nsaction Fees (Above 100) $0,00
           Total Service Fees §12.00

           CASH PROCESSING AMOUNT
           Cash Deposits Immediate Verification $0.00
           Cash Deposits Post Verfication/Night Drop $156,00
           Cash Deposits Total $156.00
           Cash Deposits Allowed $5,000.00
           Excess Cash Deposit      $0.00




                                                                SB1061562-F1                                                                  33
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 12 of 21 PageID #: 687




                 CHASE O                                                                                      June 01,2019             June 26, 2019
                                                                                                           Account Number




           IN CASE OF CRftOflS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Ca8 us at f-66«-5e4-2262 of siiteus at the
           add-ess on the (rent of this statement (non ersonal accounts contact Customer Service) imme iately if you Mnk your statement or receipt Is
           incorrect or it you nee more inlomtaton about a Iranater liste on the statement or receipt.
           For personal accounts onl ; We ust hear ttom you no later »ian 60 ays after wa sail you the FIRST statement on hich the problem or e or
           appeared. Be prepare to jive us Ihe Mowing inlormatton:
                     » Your name an account number
                     » The dollar amo nt clthe suspecte error
                          A doscripion ot the error or transitsr you are unsu e
             e ill invessgate your compa t and will correct any error,
           accounts) to do this, we will credit your account for the amount                                                                          aroe 4 takes
                                                                           ni you think is « error so that you will have use ot the mo ey during the an
           us to complete our investkjatkxi.
           IN CASE OF ERRORS OR QUESTIONS ABOUT NON ELECTRONIC TRANSACTIO S: Contact tho bank immediately il your otatoment io
           incorrect or if you need mom informaion about any non-efoctronic transactions (chec s or deposits) on this stateme t If any such error appears,
           you musr nni y tho han in writing no later than 30 ays alter ths statement was made vailabte to you. For mom com lete details, see the
           Account Rules and Regulations or other ap licable account agreement that gove s your acco nt Deposit products and services are offered fay
           JPMor an Chase Bank, NA Mem er FOC


                                                                                                         it       JPMorgan Chase Bank, N.A. Member FOfC




                                                                                                                                            Pw SerS




                                                                            SB1061562-F1                                                                            34
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 13 of 21 PageID #: 688




                   CHASEO                                                                   June 29, 30)3 tm
               JPMorgan Chaso Bank. N.A,                                                                                          (0
               POBOX itszosi                                                             Ac o nt Number I
               C umbus, OH 43218-2051

                                                                                      CUSTOMER SERVICE INFOR ATION
                                                                                      Web site:                       Chase.com
                                                                                      Seivice Center:             1-SOO-242-7338
               OOM3992 DRE 021219 2131* NNMNNNNNNNN 1 000000000 SO 0000               Deal and Hard o( Hearing:   1-800-242-7383
               MJ MINISTRIES SPREADING THE GOSPEL,                                    Pam Espanol:                1-888-622-4273
               INC,                                                                   Inte ational Calls!         1-713-262-1679
               2601 N ROCK ISLAND RD APT 106
               MARGATE FL 33083-1225




                                                                                                                                             OMWuSWQItOCGOtKM



                                                   Chase Total Bus ness Checking
           CHECKING SUMMARY
                                                       INSTANCES                     AMOUNT
           Beginning Balance                                                         $102.54
           Deposits and A itions                              24                106,543,04
           Chocka Paid                                        17                -48,112.00
           ATM & Debit Card Withdrawals                       101                  -15.617.34
           Electronic ithdrawals                                8                  -33,60 .79
           Other ithdrawals                                    11                   -2.283.47
           Fees                                                IS                     -279.90
           Ending Balance                                     176                  $0,7 8,00



           DEPOSITS AND ADDITIONS
           DA E       DESCRIPTION                                                                                            AMOUNT
           07/01      De osit 985806207                                                                                    $7,194,37
           07/01      Onlin Transfer Frem Mma .3173 Transaction 8388881058                                                 11,000. 5
           07/01      Online Translei F om Mma ...3i73 Transaction#: 8384059474                                             7,000.00
           om         Online Transfer From C k .,.7298 Transaction#: 83S6374646                                             5,500.00
           07/05      Online Transfer From Chk ,,.7298 Transaction#: 8389991 5                                               .500,00
           07 08      Onpasit 985806208                                                                                     7,086.88
           07/08      Online Transfer From M a ...3173 T ansactions 8 06208393                                              2,000.00
           07 09      Online Transfer From C k , 7298 Transaction#: 8415500817                                              7,000.00
           07/12      Online Transfer From Mma .,,3173 Transaction#: 8427788070                                             5,000.00
           07/15      Denosil .985806209                                                                                    6,679.58
           07/15       Deposit 985806210                                                                                         264.17
           07/15       Dooosit Error Correction Increase                                                                          42.11
           07/15      Online Transfer Frem Chk , .7298 Transaction#. 8435 59534                                                 9,200.00
           07/16      06/17/2019 C edit For S10 00, An Item For S20.47 Was Processed As StO 47. On                                 1000
                      06 17 2019. Our Reference Number Esds190716-1756, Choc Number 108143740958,
                       Doposil Location Numbe 0985806204.
           07/16       06 1 /2019 Credit For $2.00, An Item For $5.45 Was Processed As $3.45, On 06/17/2019.                           .00
                       Our Reference Number Escs190716-1781, Deposit Location umber 0985806204.
           07 16       06/17 2019 Cre t For $2,00, n Ite For $3.47 Was Processed s $1.47, On 06 1 /2019.                           2.00
                       Ou Reference Number Esds190716-1648, Deposit Location Number 098S8062C4.
           07/18       Online Transfer From Mma ...3173 Transaction#: 8445639287                                            6,000.00
           0 /22       Deposit 1880234066                                                                                       5,994.80




                                                                                                                  Pag* 1 e< $




                                                                SB1061562-F1                                                                                    35
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 14 of 21 PageID #: 689




                   CHASEO                                                                     June 29,2018 rough jsiy 31,20 9
                                                                                           Account Mjmber



                                                          (continue )
           DEPOSITS AND ADDITIONS
           DATE        DESCRIPTION                                                                                            AMOUNT
           07 22       Online Transfer From Chk ... 2S8 Transacta : 8457680733                                               5,000.00
           07/23       Deposit 1056161602                                                                                       60,00
           07/24       Online Transfer From Chk ...3173 Transaclkjn#: 8463679451                                             2.000.00
           07/29       Depos t 1880234067                                                                                    7,017.35
           07/31       Ontne TranslerFrom C ...3173 Transactio #: 8485402738                                                 6,000.00
           07/01       Onl no TronsforFrom Chk ,, 0170 Trononotten#: 040S4000SS                                              •4,000.00
           Total Da oalta and A ditions                                                                                  $106,543.04


           CHECKS P ID
                                                                                                            DATE
          CHECK NO. DESCRIPTION                                                                             PAID              AMOUNT
          207 A                                                                                             07/01           66,500,00
          208 A                                                                                             07/01            1,200,00
          209 A                                                                                             07/01            2,500.00
          210 A                                                                                             07/03            5,500.00
          211 A                                                                                             0 1                500,00
          213 *A                                                                                            07 09            5,500.00
          214 A                                                                                             07/09               812.00
          215 A                                                                                             07/15            1,200.00
          217 * a                                                                                           07/15            2,500.00
          218 A                                                                                             07/15            5,500.00
          219 A                                                                                              7 17               500.00
          220 A                                                                                             0 17             5,500.00
          222 * A                                                                                           07/23              700,00
          223 A                                                                                             07 23              800.00
          224 A                                                                                              7/23            5,500.00
          225 a                                                                                             07/30              400.00
          7082                                                                                              07/08            3,000.00
           Total Checks Paid                                                                                               848,112.00

           If you seo a doscri iion In tho Chocks Paid sociion, if moans fhat wo rocofvo only olccfronic information abou tho check,
           not the original or an image of the check. As a resull, we re not able to relum Ihe check to you or show you an i age.
             All of your recent checks may not be on this statement, either because they havenl cleared yet or they were listed on
             one of your previous slatemenls.
           A An image of this check may be ava lable for you to view on Chffl .com.


           ATM & DEBIT CARD WITHDRAWALS
           DATE                      DESCRIPTION                                                    A        OUNT
           07/01 Card Purchase With Pin 07/01 The Home Depot #0284 Corai Springs fl Car 7037$98.53
           07 01 Card Purchase With Pin 07/01 Wm Superc Wal-Mart SCoral Springs F Car 7037       63.35
           07/01 Card Purchase With Pin 07 01 Shell Se vice Station arklan Fl Ca d 7037          82.13
           07 01 Ca d Purchase With Pin 07 01 Publix Super Mar SS5 Coral Spri gs FL Card 7037    3 .92
           07/02 Ca d Purc ase With P n 07/01 Wm Superc al-Mart S Coral Springs FL Card 7037      7.47
           07/02 Card Purchase With Pin 0 /02 Wal-Mart #2963 Coral Springs FL Card 7037          11.42
           07 02 Car Purchase With Pin 07 02 Wa(*Mart Super Cente Coral Springs FL Card 7037     22.53
           07/02 Recurring Card Purchase 07 01 Upwor -245 89345Rel 165-08534100 CA Card 7037  2,311.83
           07 03 Card Purchase 07/03 Uber ’T ip 800-592-8996 CA Card 7037                         6.00
           07 03 Card Purchase With Pin 07 03 Orbit Fuel, Inc Coral S rings FL Car 7037          26.01
           07 03 Card Purchase With Pin 07/03 Auto Gas, Inc. Deerfiel Bea FL Ca d 7037            7.83
           07 03 Ca d P rc ase With Pin 07 03Trader Joe's #773 Ops Boca Platon FL Ca d 037      253.84

                                                                                                                     P& 2 i




                                                                 SB1061562-F1                                                            36
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 15 of 21 PageID #: 690




                CHASE ©                                                                  June 28-2019 through ji
                                                                                      Acc unt Mjmber:



          ATM & DEBIT CARD WITHDRAWALS                               (continued)

           DATE                    0ESCRIPTI0H                                              AMOUNT
           07m Card Purchase With Pin 07/03 Whoieids Csp IDO 810 Coral Springs FL Card 7037239,21
           07/03 Car Purehaea With Pin 07/03 Wal Mart »2063 Co at Sprinse FL Card 7037        92.35
           07/05 Card Purchase 07/03 Uter Trip 800-592-8996CA Card 7037                       46.91
           07/05 Card Purchase 07/04 Bl. Ink Smartllnks 855-484-4366 WA Card 7037            149.50
           07/05 Car Purchase 07/04 Uber 'Trip 800-SS2-8996 CA Card 037                       71.04
           07 06    Cord Purohooo 07/0* Ubor *TH OO €02 8000 CA Card 7037                                            76.00
           07 05    Car Purchase 07/05 Uber Trip 800-592-8896 CA Car 7037                                            52.16
           07/05    Ca Purchase With in 07/04 Rockel fuels Cor 816 Coral Springs FL Card 7037                        20.00
           07/05    Car Purchase With Pin 07/04 Wal-Mart #2963 Coral Springs FL Card 7037                           120.13
           07 06    Card Purchaco With Pin 07 04 Publix Su er Mar 5S5 Coral Springs FL Card 7037                     76.41
           07/05    Car Purchase Wiih in 07/04 Publi Super Ma 595 Coral Springs FL Car 7037                          17.44
           07/05    Non-Chase ATM Wilhdraw 07/04 5966 Coral Ridge DR Coral Springs F Car 7037                       102.99
           07 05    Car Purc ase Wltn Pin 07/04 Publix Sup r Mar 220 Coral Springs FL Card 7037                       4.27
           07 05    Card Purchaco Wilh in 07/05 Publix Super Mar 816 Coral Springe L Card 7037                       25,67
           07 08    Car Purc ase 07 05 Lvft Ride Thu 5Pm vlt.Com CA Car 7037                                         24.75
           07/08    Card Purchase 07/05 Lylt *R te Fri 2Am Lyft.Com CA Card 7037                                     20.09
           07 03    Car P rc ase /05 Lylt 'Cancel Fee ytLCom C Card 7037                                              5,00
           07 08    Card Purchaco 07/05 Tax ID Support 855-748-0910 TX Ca d 7037                                    245.00
           07/08    Card Purchase 07/05 ylt Ride Fri 3Pm Lyft.Com CA Card 7037                                       30.76
           07/08    Card Purchase 07/06 Lyfi 'Bi e Fri 8Pm Lyfl, Com CA Car 7037                                     20.99
           0 /08    Car Purchase Wilh Pin 07/06 Cumberland Farms 978 Coral Springs FL Card 7037                      12.80
           07/08    Car Purc ase 07 06 Lyfl *R io Sat 1 Pm yft.Com CA Car 703                                        27.45
           07 08    Car Purchase 07 07 Lyfl ‘Ri e Sal 8Pm Lvft.Com CA Car 7037                                       28.02
           07/08    Car Purchase Wilh Pin 07/07 Publix Super Mar 627 Coral Springs FL Car 7037                       44.43
           07 08    Car Purchase 07/07 Lylt 'RkleSun 12Pm ylt.Com CACard 7037                                        38.46
           07/08    Card Purchase 07/07 Lytt *Rkio Sun 9Pm Lylt.Com CA Card 7037                                     21.32
           07/08    Card Purc ase Wilh Pin 07 08 Publix S per Mar 107 Coral Sprin s FL Card 703                       9.23
           07/08    Card Purchase ilh Pin 07/08 Wiles Marathon Coral Springs FL Car 7037                              15.02
           07 08    Card Purc ase ilh Pin 07/08 Shell Service Slallon Parkland FL Card 03                            69,81
           07/09    Car Purchase 07/08 yfl ‘RWe Sun 11Pm Lylt.Com CA Card 7037                                       21.84
           07/09    Card Purchase ith Pin 07/09 Publi Super Mar 107 Coral Springs FL Card 7037                        13.55
           07 09    ATM ithdrawal 07/09 10S85 iles Rd Coral Springs FL Card 7037                                    600.00
           07/09    Car Purchase ilh Pin 07/09 Shell Service Slallon Tamarac FL Car 7037                             38.02
           07 ! 0   Card Purchase 07/09 Lyfl 'Ride Mon 4Am Lyfl.Com CA Car 7037                                      11.44
           07/10    Card Purchase 07/09 Campaigner By Prolus 888-845-4544 C Car 7037                               5,240.00
           07/10    ATM Withdrawal 07/10 6260 W Sample Rd Coral Springs FL Car 7037                                  160.00
           07/10    Card Purchase With Pin 07/10 Trader oe s #773 Gps Boca Raton FL Ca 703                          104.29
           07 10    Card Purchase With Pin 07 10 Boca Del Mar s Boca aton FL Card 703                                20.01
           07/10    Card Purchase With Pin 07/10 Wal-Mart SuperCenle Coral Springs FL Card 7037                     216.45
           07/11    Car Purchase 07/10 Lyfl ‘Ride Tuo IPm Lylt.Com CA Car 7037                                       36.04
           07 11    Non-Chase ATM Withdraw 07/11 5968 Coral FBdge DR Coral Springs FL Card 7037                     202,99
           07 11    Card Purchase With Pin 07/11 7-Eiav©n North Miami B P Card 7037                                  23.57
           07 12    Ca Purchase 07 11 Xtreme Action Park Fort au et a F Card 7037                                   124.75
           07/12    Card Purchase With Pin 07 11 Wal-Mart Super Cente Coral Springs FL Card 7037                     88.73
           07 12    Card Purchase Wilh Pin 07/12 Publix Super Mar 627 Coral Springs F Card 7037                      21.39
           07/15    Card Purchase With Pin 07/13 Publix Super Mar 627 Coral Springs FL C rd 7037                      4.60
           0 /15    Card Purchase Wilh Pin 07 15 Wil s arat on Coral Springs FL Card 037                             18.70
           07/15    Ca Purchase Wit Pin 07/15 Wm Superc al- art S Coral Springs F Cad 7037                           46.71
           07 16    Non-Chase T Wilhdraw 07/15 ©Heron B y Coral Sprin s F Card 037                                  323,50
           07 16    C rd Purchase WHh Pi 07/16 Shell Service Station Parkl nd FL Card 7037                           58.14
           07 17    Car Purchase With Pin 07/17 Publix Super Mar 5S5 Coral Springs FL Ca d 7037                     112.23




                                                             SB1061562-F1                                                     37
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 16 of 21 PageID #: 691




                  CHASE O                                                                 jams 29,2019 mrough Ju 31,2019
                                                                                       Acco nt Number;



           ATM & DEBIT CARD WITHDR WALS
           D TE                                                                                                            AMOUNT
           07/17                                                                                                             61.81
           07/18   Car Purchase 07/17 MamoU Coral Sprin Coral Springe R_ Card 7037                                           19,28
           07/18   Card Purchase With Pin 07 18 Shell Service S Parkland FL Card 7037                                       25,12
           07/18   Non-Chase ATM Withdraw 07/18 « Heron Bay Coral Sprinqs FL Card 7037                                     243.50
           07/19   Card Purchase 07/18 Lyfl *Rtde Thu 3 m Lylt.Com CA Card 703                                              36.54
           07 10   Cord Purehao© Wiih P 07/19 Shell Scrvroo S Pom on© Bccxoh PL. Cord 7037                                  S0.4S
           07 19   Car Purchase 07/18 Pip Dunkin Donuts Pompano Beach PL Card 7037                                           4.27
           07/19   Card Purchase With Pin 07/19 Publix Super Mar 627 Coral Springs FL Car 037                               53.48
           07/19   Ca d Purchase With PM 07/19 Publix Super ar 627 Coral Springs Ft Card 7037                                9.09
           07/22   Card Purchase 07/19 Lylt *Rido Fri 12Am Lylt.Com CA Card 7037                                            66.97
           07/22   Car Purchase With Pin 07/21 Winn-Dixie #349 5500 Marg te FL Car 7037                                     33,15
           07 22   Card Purchase With Pin 07/22 The Home Depot 0284 Coral Springs PL Card 7037                              46.77
           0 22    Card Purchase Willi Pin 07 22 Wal-Mart #2963 Coral Sorinijs FL Card 703                                  18,99
           07 23   Card Purchase 07/2 Sp * S ringlimo Httpsepringli ILCard 7037                                             49,95
           07 23   Car Purc ase 07/22 Sp' Aloha Ctolhins Alphacblhing KS Car 7037                                          338.89
           07/23   Card Purchase ith Pin 07 22 S ell Service S Par land FL Card 7037                                        21.22
           07 23   Card Pur hase in Pin 07 23 W l-Mart Super Cento Coral Springs FL Card 703                                47.83
           07/23   Card Purehac© With Pin 07 23 Sh l Service S Par land PL Card 7037                                        89,91
           07/24   Card Purchase With Pin 07/24 Trader Joe's §773 Gps Boca Raton FL Car 7037                                98.91
           07 24   Card Purchase With Pin 07/24 Wal-Mart #2963 Coral Springs FL Card 7037                                  251.86
           07 24   Car Purc ase With Pin 07 24 Shell Service S Parkland FLCard 7037                                         59.55
           07/25   Card Purc ase With Pin 07/ 5 Sh l Service S Parkland P Card 7037                                         65.99
           07/25   Car Purch se Wiib Pin 07/25 Publix Super Mar 565 Coral S rings FL Card 7037                              24.89
           07 25   Non-Chase A M Withdraw 07/25 ® Heron Bay Coral Springs FL Car 7037                                      323.50
           07/26   Card Purchase With Pin 07/26 Publix Super Mar 220 Coral Sprin s F Car 7037                               io.oo
           07 29   Card Purchase With in 07 27 W n-Dbdo 349 5600 W Margate PL Card 7037                                     22.3
           07 29   Card Purchase With Pin 07 28 Publix Super Mar 220 Coral S rings FL Ca d 7037                             28.87
           07 29   Car Purchase ith Pin 07/ 8 Publi Super ar 220 Coral Springs FL Card 7037                                  4.23
           07/29   Card Purchase Wllh Pin 07 28 Wm Superc Wal- art S Coral Springs FL Card 7037                              6.93
           07/29   Card Purehaso ith Pin 07/29 Shell Seivica S Parkland F Card 7037                                         39.2?
           07 30   Card Purc ase 07/30 yfl 'Cancel Fee Lyll.Com CA Car 7037                                                  5.00
           07/30   Car Purchase With Pin 07 29 Shell Service S ParWand FL Ca d 7037                                         20.00
           07 30   Card Purchase With Pin 07/30 Wiles Marat on Coral Springs FL Car 7037                                     8.43
           07 31   Card Purchase 07/30 yll Rkie on 8Pm yll.Com CA Card 7037                                                 53.7S
           07 31   Card Purchase 07/30 Tickelsci que Du Sol Ticketscenter Qe Card 703                                      946.95
           07/31   Ca d Purchase ith Pin 07/31 The Home Depot #0284 Coral Springs F Car 7037                                 12.44
           07/31   Card Purc ase ith Pin 07 31 Wal-Mart Super Cenle Co al Springs FL Card 7037                                4.24
           07/31   Card Purchase With Pin 07 31 Wal-Mart 112963 Cor l Sorinqs FL Card 7037                              343 11
           Total ATM & Dobit Card Withdrawals                                                                       515,817,34


              TM & DEBIT CARD SUM ARY
           Aaron B Jordan Card 7037
                                 Total ATM Withdrawals & Debits 31,950.43
                                 Total Card Purchases $13,660.86
                                 Total Card Deposits & Credis $0.00
           ATM & Debil Car Totals
                                 Total ATM Withdrawals & Debits SI ,9S6.4$
                                 Total Card Purc ases $13,660.86


                                                                                                                   4 8




                                                            SB1061562-F1                                                             38
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 17 of 21 PageID #: 692




                  CHASEO                                                                   June 29.2019 thro gh y 31,20 9
                                                                                        Account Number


                                  To al Card Deposits & Credits                                                             $0.00

          ELECTRONIC WITHDRAWALS
           DATE    DESCRIPTION                                                                                          AMOUNT
           07 01   Mbls.Com Aulo Pay 5000437434 CCD ID: I8S0860002                                                    54,743.75
           0/ 2    Bmwfhtanaal Bmwfs Pymt                 PPD ID 1222560977
           0//IS   07/15 Cnllra Domtsltc Wiro Transfer Va Comenca See Vly/121137522 A C Yld Inc Foolhill               5.000 00
                   Ranch CA 92SIO US Rol: Contact Ops 'mad 0715B1Qoc07COC31S8 Tm 3365E00196ES
           u/rio   /\ e l an r xJi urtri yrnrt Toiiu sd/dmauju                                                           D04.D4
           07/22         nl.rn T r J.-r To fink . 7298 Transaction#; 84512 0017                                        3,500.00
           0/722   07/22 Cnlire Domestic Wiro Transfer Via: Comcrica See Vty/121137522 A/C. Ytol Inc Foothill          5,000.00
                   Ranch CA V26IU US Rol: Contact Ops 'mad* U7225iOncUiiCU 16250 Tm: b2bCeoo203Es
           07/30   07-30 Cnlino Domcclin Wiro Tran -lor Vi-i. Cemcr cn See Vty 2113752 A C Ytol Inc Fenlhil!           2,500 03
                   Ranch CA 92610 US Ref: Contact Ops imad: 0730B1QgcG4C018650 I'm: 6058500211Es
           07/31   Bmwlinancial Svs Bmwfs Pvmt         '' PP0ID 1 568977 '        '                                    6,148,25
           Total Electronic Withdrawals                                                                              $33,60 .79


           OTHER WITHDRAWALS
           DATE    DESCRIPTION                                                                                              AMOUNT
           07 01 Deposri Error Correction Decrease                                                                      $368.
           07/03 07/03 Withdrawal                                                                                        700.00
           07 08   Deposil Error Correctio Decrease                                                                          33.9
           07 15   06 17 2019 Dabil For S50.00, An Itan For S3 M Was Pioceaed s SS5 47, On 08/17/2019.                       50.00
                   Our Reference Number Esdsl 90621-3147, Deposit location Number 0985806204.
           07/16 06 17/2019 Debit For SO,02, An Item For 310,46 Was Processed As S10. 8, On 06 17/2019.                       0.02
                   Our Reference Number Esds19D718-17S4. Check Number 69740885753, Deposil Location
                    umber 0985806204.
           07 18   0S/I7/2019 Deb t For 5990,00, An Item For 54,45 Was Processed As 5994.45, On 06 (7/2019.                 990.00
                   Our Reference Nu ber Esds190620-2386, Deposit Location Number 0985806204.
           07/22   Deposil Error Correction Decrease                                                                         48,58
           07/25   De osited Item Retu ed NSF tSt 099004085 # of                                                             12.45
                   ltomsQ0001CM:0000003014 Dep Am(0000599460 Dep
                   Date072219Ck mt0000001245 Svc
                   FeoOOISOO
           07/23 Depos t Er or Correction Decrease                                                                           30.03
           07 30 De osiled Item Retu ed Frozen/Blocked 09901 757 *of                                                         10.00
                   ltome00001Ckl:0000006068 Dap Amt000070173S Dsp
                   Dafe072919Ck mtOOOOOOIOOO Svc
                   Fee001200
           07 31   07/15/5019 Debit For S40.00, A Previous Adjustment Was Posted To Your ccount IN Error                      0.00
             On 07/15/2019 Our Referonco Number Esdsl 90750*866, Check Number 108388333922.
           Total 01 her Withdrawal# $2,283.47

           FEES
           D       TE            DESCRIPTION                                                AMOUNT
           07/03 Insufficient Funds ee For Check #210 IN The Amount ol $5,500.00$34.00
           07/05  on-Chase ATM Fse-With                                                2,50
           07 05 Retu ed Item Fee For An Unpaid Check #7083 I The Amount of $5*000.00 34.00
           07/11 Non-Chas© ATM Fee-With                                                                                       2.50
           07 15 Online Domeslc ire Fee                                                                                      25.00
           07/15 Non-Chase ATM Fee-With                                                                                       2.50
           07 18 No -Chase ATM Fee-With                                                                                       2.50
           07 22   Online Domestic ire Foe                                                                                   25,00
           07/23 insufficient Funds Fee For Check #222 IN T e Amount of 5700.00                                              34.00




                                                              SB1061562-F1                                                           39
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 18 of 21 PageID #: 693




                  CHASEO                                                                          Jura 23, 2019 mi
                                                                                               Account Mjmber



            FEES        (continued)

           DATE                        DESCRIPTION                                                   AMOUNT
           07/25 Deposit em Retu ed Fee: 01 NSF 1SI 093004085 #oi 12.00
                    ltems00001Ck#:00000030i4 Dep Aml0000599460 Oep
                    Dale072219CkAnniOOOOOO(200 Svc
                    FooOOiaOQ
           07/25 Non-Chase TM Fee-With                                                                                              2.50
           07/30 Online Domestic Wire Fee                                                                                          25.00
           07/30    Deposit em Relumed Fee: 01 Frozen/BtocKed 099014757 # of                                                       t2.0Q
                    !tems00001Ck!:0000006068 Dep Amt0000701735 Dep
                 Da!e072919Ck AmtOOOGOO1200 Svc
                 Fq«001200
           07/30 Returned em Fee For An Unpaid Check #226 IN T e Amount of $5,500.00 34.00
           07/31 Monthly Service Fee                                                 32.40
           Total                            ees                      $279.90

           You wo charged a monthly service lee ol S12.00 this period You can avoki t is fee h the future by mainlaining a
           minimum daily balance of S1,500.00. Your minimum ail balance was -S680.27.

           Chase Total Business Checking allows up to I00 deb ts, credits, aid deposite items per state ent period. Your
           iransacton total tor this state ent eriod was 151 and excessive transactton fees were a plied. II this level o( activity s
           typical, please contact us so that we can exptore other product options lor your business.


           DAILY ENDING BALA CE
           DATE                        AMOUNT            DA E                       AMOUNT               DATE                     AMOUNT
          07/01                       59,722,78         07 12                      5,766.49             07 23                      •680.27

          07/02                        1,221.23         07/15                      6,716.80             07 24                       909.41
          07/03                         -137.81         0 /16                      6,674.64             07/25                       468.08
          07 05                        1,662.27         07/17                           0.60            07/26                       458.08
          07 08                        7,032.06         07 18                        ,720.22            07 29                     7,343.66
          07 09                        7,018.65         07 19                        ,566.39            07 30                     4,329.23

          07 10                        1,266.46          7122                      6,831.53             07 31                     6,748.08

          07 11                        1,001.36

           SERVICE CHARGE SUMM RY
           TRANSACTIONS FOR SERVICE FEE CALCUL TION NUMBER OF T ANS CTIONS
           Checks Paid / Debits 126
           Deposits    Credits 7
           Deposite   Items   !8.
           Transaction Total 151

           SERVICE FEE CALCUL TIO                                                                             MOUNT
           Service                                              Fee                            S1                    .00
           Service Fee Credit 50.00
           Net Service Fe  SI  2.00
           Excessive Transaction Fees (Above 100) S 0.40
           Total Service Fees $32-40

           CASH                        PROCESSING                                                  AMOUNT
           Cadi Deposits I mediate Verification StOO.OO
           Cadi Deposits Post V rihcatton/Niyht Drop $262.00




                                                                   SB1061562-F1                                                              40
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 19 of 21 PageID #: 694




                 CHASEO                                                                                    June 29.2019 through juy 31,2019
                                                                                                        ccount Njmfcw:



           SERVICE CH RGE SUMMARY ( * »*«>
           CASH PROCESSING                                                                                                                   amount
           Cash Deposits Total                                                                                                              $$62.00
           Cash De osits Aitow d                                                                                                          $5,000.00
           Excess Cash De osits                                                                                                                $0.00




           IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at t-SSS-564-2262 or write us at the
           address on the (l nt oi this st te wnt (non-perso al ccounts contact Customer Service) immediately if you IhinKyour state ert or receipt is
           incorrect or ilyou eed more informaSon about a transfer liste on the statement or receipt
           For personal accounts only: We must hear front you no ter ftan 50 ays alter we sen! you Ihe FIRST statement on which she problem or error
           a pe red. Be p epared to give us the following information:
                    * Your name and account number
                          The dollar amount of the suspected er or
                    « A description of the error or transier you are unsum of, why you believe it is an error, o why you nee mere information.
             e will mvosSgate your complaint and will correct any error promptly. It we take more than 10 business days (or 20 b siness days for new
           accounts) to do this, u will credt your account (or Sws amount you think is In tmor sct at u wiH have asm of the money during t e irne il takes
           us to com lete our investigation.
           IN C SE OF ER ORS OR QUESTIONS ABOUT NG -ELECTRONIC T ANSACTIO S: Contact t e bank immediately il your stateme t is
           incorrect or ilyou need more intormalon about any non-electronic transactions (chec s o deposits! cm t is atatenvent If n such error appears,
             o must notif Uis ba k in writing no later than 30 days after tire statement was made available to ou. For more complete etails, see the
           Account Rules and Regulations or other applicable account agreement hat gove s your account. Deposit products arid services are offere y
           dPMorxjan Chase Bank, N.A. Member taC




                                                                                                                                      ? }< ? d 4




                                                                         SB1061562-F1
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 20 of 21 PageID #: 695
                                                                             ExE
     JPMorgan Chase


                                                  NOTIFICATION

    On 5/18/2019, Chase Bank USA, N.A. merged with and into JPMorgan Chase Bank, N.A. If you are
    requesting documents related to credit card accounts, please address your request to JPMorgan Chase
    Bank, N.A.

    If you have questions please call our customer service enter at 844-751-7728.


    Sincerely,


    National Subpoena Processing




   SUSP
Case 4:19-cv-00494-SDJ-CAN Document 90-6 Filed 07/22/20 Page 21 of 21 PageID #: 696
   JPMorganChase Q
   National Subpoena Processing
   Mail Code TX1-0053
   14800 Frye Road
   Fort Worth, Texas 76155

   8/28/2019

   ANDREW R PE RONG
   ANDREW R PERRONG
   3551 Post Rd.
   Huntingdon Valley PA 19006


   Case Name: ANDREW R PERRONG V. MJ MINISTRIES SPREADING THE GOSPEL INC. (M) MINSTRIES SPREADING
   THE GOSPEL)
   Case No.: 2019-16744
   JPMorgan Chase File No.: SB1061562-F1

   Dear Sir/Madam:

   Here is the information that fulfills your request on the matter referenced above.

   If you have questions about the fulfillment of this request, please be advised that we can only provide a status. We cannot verbally
   disclose further information related to the records. If you have any questions, please call 1-844-751-7728. We're here to help Monday
   through Friday from 8:30 a.m. to 7:00 p.m. Eastern Time.




   Sincerely,




   Leah Lucas
   Operations Manager, VP
   Chase Customer Service




   JPMorgan Chase Bank, N.A. Member FDIC
   SUBP17
